DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qin et al. (US 2020/0166767).
Regarding claim 1, Qin discloses an optical control element (see figures 3 and 10, for instance), adapted to allow a light beam to pass through, comprising: a transparent substrate (including elements 110), having a light-entering surface (107) and a light-emitting surface (105) opposite to each other; a plurality of reflective structures (131, 132), disposed in the transparent substrate, and each of the reflective 
Regarding claim 2, Qin discloses the optical control element according to claim 1, wherein each of the reflective structures (131, 132) further has a top surface, and the side surface is connected between the bottom surface and the top surface (see fig. 3). 
Regarding claim 3, Qin discloses the optical control element according to claim 1, wherein a shape of the bottom surface (132) of each of the reflective structures on a plane parallel to the light-entering surface of the transparent substrate is a parallelogram (see fig. 3). 
Regarding claim 4, Qin discloses the optical control element according to claim 1, wherein an included angle between the side surface (131) and the bottom surface (132) of each of the reflective structures ranges between 60 degrees and 90 degrees (see fig. 3; [0041]), and a ratio of a vertical distance from the bottom surface to the top surface of the reflective structure to a width of the bottom surface in the horizontal view angle ranges from 1 to 10 ([0041]). 

Regarding claim 6, Qin discloses the optical control element according to claim 1, wherein each of the reflective structures (131, 132) is arranged in an array (see fig. 3). 
Regarding claim 7, Qin discloses the optical control element according to claim 1, wherein a vertical distance from the bottom surface (107) to the top surface (105) of each of the reflective structures ranges from 10 µm to 1000 µm ([0041]), a vertical distance from the light-entering surface to the light-emitting surface of the transparent substrate ranges from 10 µm to 2000 µm ([0041]). 
Regarding claim 8, Qin discloses a display device (see figures 3 and 10, for instance), adapted to provide a display light beam ([0044]), comprising: a light source module (see fig. 10, 210), adapted to provide an illumination beam; an optical control element (100), disposed on a transmission path of the illumination beam, adapted to adjust the illumination beam as an optimized beam, and comprising: a transparent substrate (including transparent element 110), having a light-entering surface (107, fig. 3) and a light-emitting surface (105) opposite to each other; a plurality of reflective structures (131, 132), disposed in the transparent substrate, and each of the reflective structures having a bottom surface (132) adjacent to the light-entering surface and a side surface (131) connected to the bottom surface; and a display module (LCD; [0044]), disposed on a transmission path of the optimized beam, wherein a width of each of the reflective structures (131, 132) in a direction of a horizontal view angle is gradually decreased from one end 
Regarding claim 9, Qin discloses the display device according to claim 8, wherein each of the reflective structures (131, 132) further has a top surface, and the side surface is connected between the bottom surface and the top surface (see fig. 3).
Regarding claim 10, Qin discloses the display device according to claim 8, wherein a shape of the bottom surface (132) of each of the reflective structures on a plane parallel to the light-entering surface of the transparent substrate is a parallelogram (see fig. 3). 
Regarding claim 11, Qin discloses the display device according to claim 8, wherein an included angle between the side surface (131) and the bottom surface (132) of each of the reflective structures ranges between 60 degrees and 90 degrees (see fig. 3; [0041]), and a ratio of a vertical distance from the bottom surface to the top surface of the reflective structure to a width of the bottom surface in the horizontal view angle ranges from 1 to 10 ([0041]).
Regarding claim 12, Qin discloses the display device according to claim 8, wherein the extension direction of each of the reflective structures (131, 132) is inclined with respect to a boundary of the transparent substrate by an angle, and a distance between the bottom surfaces of each two adjacent reflective structures ranges from 50 µm to 2000 µm ([0041]).

Regarding claim 14, Qin discloses the display device according to claim 8, wherein a vertical distance from the bottom surface (107) to the top surface (105) of each of the reflective structures ranges from 10 µm to 1000 µm ([0041]), a vertical distance from the light-entering surface to the light-emitting surface of the transparent substrate ranges from 10 µm to 2000 µm ([0041]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        4/10/2021